               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT W. MAUTHE, M.D., P.C., 1                      CIVIL ACTION
individually and as the representative
of a class of similarly-situated persons,
              Plaintiff,
      v.                                             NO. 18-1902

SPREEMO, INC. and
THE HARTFORD FINANCIAL
SERVICES GRP.,
        Defendants.

                                MEMORANDUM

I.    INTRODUCTION

      Before the Court is Defendants' Joint Motion to Dismiss Plaintiffs First

Amended Complaint (ECF No. 24), Plaintiffs Response to Defendants' Motion to

Dismiss Plaintiffs First Amended Class Action Complaint (ECF No. 27), and

Defendants' Joint Reply (ECF No. 29).

II.   BACKGROUND

      Plaintiff Robert W. Mauthe, M.D., P.C. 2 , filed this putative class action

against Defendants Spreemo, Inc. ("Spreemo") and the Hartford Financial Services


1
  The Complaint indicates that Plaintiff Robert W. Mauthe, M.D., P.C., is a private
medical practice in Center Valley, Pennsylvania. ECF No. 23 at~ 7.
2
  In their briefing, Defendants note that Plaintiff Robert W. Mauthe, M.D., P.C. is a
serial TCP A filer. This Court finds this fact of no import in deciding each case on
its individual merits. Indeed, it is expected and anticipated that consumer
protection type legislation will be enforced by individuals such as Plaintiff, who
pursue them at every opportunity.
                                          1
Group ("Hartford") alleging Defendants violated the Telephone Consumer

Protection Act (the "TCPA"), 47 U.S.C. § 227, by sending advertisements by

facsimile ("fax") to Plaintiff and a purported class of similarly-situated persons.

ECF No. 23 at ii 13. Specifically, Plaintiff alleges that in December 2016

Defendants sent, without its consent, a single one-page fax to Plaintiff. Id. at iii! 14

& 4 7. Plaintiff attached said fax to the Complaint as "Exhibit A." 3 Id., Ex. A. In

addition, Plaintiff also brings a conversion claim against Defendants alleging that

by sending this fax to Plaintiff's (and the purported class's) fax machines,

"Defendants improperly and unlawfully converted the class's fax machines to

Defendants' own use" and that in cases where the fax was printed (as in Plaintiff's

case), "Defendants also improperly and unlawfully converted the class members'

paper and toner [and time] to Defendant's own use." Id. at ii 60.

      Defendants have filed a Joint Motion to Dismiss Plaintiff's First Amended

Complaint. For the reasons discussed below, Defendants' Joint Motion to Dismiss

will be granted.




3
  When reviewing a complaint, the Court should consider not only the allegations
in the complaint, but also the exhibits to the complaint. ALA, Inc. v. CCAIR, Inc.,
29 F.3d 855, 859 (3d Cir. 1994). Accordingly, the Court shall consider the fax,
attached as Exhibit A to the Complaint, in its ensuing analysis.
                                           2
III.   Legal Standard

       A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure for failure to state a claim upon which relief can be granted examines

the legal sufficiency of the complaint. Conley v. Gibson, 355 U.S. 41, 45-46

(1957). Following the Supreme Court's decisions in Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009), pleading standards in federal actions have shifted from simple notice

pleading to a more heightened form of pleading, requiring a plaintiff to allege facts

sufficient to show that the plaintiff has a plausible claim for relief. Fowler v.

UPMC Shadyside, 578 F.3d 203, 210-211 (3d Cir. 2009).

       While Rule 8 of the Federal Rules of Civil Procedure requires "a short and

plain statement of the claim showing that the pleader is entitled to relief," Fed. R.

Civ. P. 8(a)(2), in order to "give the defendant fair notice of what the ... claim is

and the grounds upon which it rests," Bell Atlantic, 550 U.S. 544, the plaintiff must

provide "more than labels and conclusions." Byrne v. Cleveland Clinic, 684 F.

Supp. 2d 641, 649 (E.D. Pa. 2010) (citing Bell Atlantic, 550 U.S. 544). A facially

plausible claim may not be supported by conclusory allegations, but must allow the

court "to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Iqbal, 556 U.S. at 678.




                                           3
IV.    Discussion

       The TCP A prohibits sending unsolicited advertisements "to a telephone

facsimile machine." 47 U.S.C. § 227(b)(l)(C). Thus, the issue here is whether the

fax sent to Plaintiff is an advertisement under the TCP A. The TCP A defines an

"unsolicited advertisement" as "any material advertising the commercial

availability or quality of any property, goods, or services which is transmitted to

any person without that person's prior express invitation or permission, in writing

or otherwise." 47 U.S.C. § 227(a)(5).

      Generally, there are two ways a fax can violate Subsection 227(b)(l)(C) of

the TCP A. First, a fax violates the TCPA if, on its face, it promotes "the

commercial availability or quality of any property, goods, or services .... " 47

U.S.C. § 227(a)(5); see Physicians Healthsource, Inc. v. Janssen Pharms., Inc.,

No. 12-2132, 2013 WL 486207, at *4-6 (D.N.J. Feb. 6, 2013). Second, even if a

fax does not facially promote a good or service, it still violates the TCPA if it is a

pretext for a larger advertising scheme. See, e.g., Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991; Junk Fax

Prevention Act of 2005, 71FR25967, 25973 ("[S]urveys that serve as a pretext to

an advertisement are subject to the TCPA's facsimile advertising rules.").

      Thus, if faxes do not facially "advertis[ e] the commercial availability or

quality of any property, goods, or services," 47 U.S.C. § 227(a)(5), they must be


                                           4
proven to be pretextual before TCP A liability can be imposed. See FCC Rules and

Regulations, 71 Fed. Reg. at 25973. For example, the FCC contrasts faxes

promoting free goods or services with informational communications or surveys.

An informational communication is one that "contain[ s] only information, such as

industry news articles, legislative updates, or employee benefit information .... "

Id. Unless the faxes are pretextual, informational messages and surveys do not

violate the TCP A. See id. (providing guidance on how to determine whether a fax

"is a bona fide 'informational communication"' and stating that "any surveys that

serve as a pretext to an advertisement are subject to the TCPA's facsimile

advertising rules").

      The FCC has also expounded upon the difference between an unsolicited

advertisement and a non-advertising informational fax: "A non-advertising,

informational fax is designed to inform a consumer about a subject without

'advertising the commercial availability or quality of any property, goods, or

service.' The Commission also considers the 'primary purpose of the

communication.' For example, a company logo or business slogan on an account

statement-a 'de minim is amount of advertising information '-does not convert a

communication into an unsolicited advertisement if, for example, the primary

purpose is to relay account information to the fax recipient." Rules & Regulations




                                         5
Implementing the Telephone Consumer Protection Act of 1991, 31 F.C.C. Red.

13289, 13291.

       In the instant case, Defendants jointly purport that the fax at issue could not

have violated the TCP A because it is not an unsolicited advertisement as defined

by the statute and by the FCC. See generally, ECF No. 24. Rather, Defendants

claim that the fax is merely informational and simply "informs Dr. Mauthe that

Spreemo has been designated by Hartford as its preferred diagnostic provider." Id.

at pg. 1.

       A careful review of the fax reveals that on its face, it neither promotes goods

or services, nor seeks to initiate a commercial transaction with Plaintiff. It is true,

as Plaintiff contends, that the fax states "that Spreemo is the 'Primary Diagnostic

Vendor' for Hartford." ECF No. 23      at~   18. However, Plaintiff is incorrect that

the fax "promotes the availability and quality of Spreemo's services." Id. It

merely, on its face, informs recipients that if they are treating any patients whose

treatment is covered by Hartford, that Spreemo has been designated as Hartford's

primary diagnostic testing vendor. Id. at Ex. A. Indeed, the very language

Plaintiff uses to describe the fax validates this conclusion: "Exhibit A informs

recipients (i.e. medical providers such as Plaintiff) that when they are treating

patients covered by Hartford insurance policies, Spreemo is Hartford's primary

diagnostic testing vendor[;]" "Exhibit A communicates to recipients (i.e., medical


                                             6
providers such as Plaintiff) that if they have a patient covered by a Hartford

insurance policy that needs a diagnostic test such as an MRI, they should submit

the request for an MRI to Spreemo." ECF No. 23 'if'if 39 & 40.

       And, as previously determined by the FCC, the fact that the fax includes

Spreemo' s name, logo, location, and contact information does not convert this

informational transmission into an unsolicited advertisement actionable under the

TCP A. See Rules & Regulations Implementing the Tel. Consumer Prot. Act of

1991, 31 F.C.C. Red. at 13291. What is most telling here is what the fax does not

include. The fax does not include comparative prices for services. It does not

include any touting of quality of services. It does not include the ease of making

an appointment or arranging for any services. Those are all things that would take

the fax beyond the realm of information and into the actionable realm of

advertisement. Accordingly, the fax is not an unsolicited advertisement on its face.

      Furthermore, Plaintiff has failed to aver any plausible allegations that the fax

at issue is a pretext for a broader advertising scheme that would allow the claims

asserted to survive this Motion to Dismiss. As previously discussed, though

contact information for Spreemo is included on the fax, it is provided to allow

treating physicians to arrange for diagnostic tests for their patients and not for the

purpose of informing Plaintiff how to contact Spreemo to make a purchase of a

service or good. The TCP A only prohibits faxes "advertising the commercial


                                           7
availability or quality of any property, goods, or services .... " 47 US.C. §

227(a)(5). As a matter of law, the fax attached to the Complaint does not contain

the necessary components of an "advertisement" necessary to give rise to an

actionable claim under the TCP A. Accordingly, Count I is dismissed.

      Because Plaintiffs TCPA claim (Count I) is dismissed, the Court declines to

exercise supplemental jurisdiction over Plaintiffs conversion claim (Count 11).

The Third Circuit has held that "where the claim over which the district court has

original jurisdiction is dismissed before trial, the district court must decline to

decide the pendent state claims unless considerations of judicial economy,

convenience, and fairness to the parties provide an affirmative justification for

doing so." Hughes v. Musco, 204 F.3d 109, 123 (3d Cir. 2000) (citation omitted).

Plaintiff fails to include any argument to support the Court's consideration of

Plaintiffs conversion claim should it dismiss the TCP A claim in its briefing. See

generally, ECF No. 27. The Court, having considered judicial economy,

convenience, and fairness to the parties involved, sees no reason to decide the

conversion claim in light of the TCPA claim's dismissal. Accordingly, Count II is

dismissed as well.

V.    Conclusion

      For the foregoing reasons, Defendants' Joint Motion to Dismiss Plaintiffs

First Amended Complaint will be granted. An appropriate Order follows.


                                           8
DATED:   l ' 0 '6 - J,O ~~       BY THE COURT:


                                 Q




                             9
